IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40202
                         Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,
versus

BERNARDINO MALDONADO-MARTINEZ,

                                            Defendant-Appellant.

                      - - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-97-CR-244-1
                      - - - - - - - - - - -
                        November 12, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Bernardino Maldonado-Martinez (“Maldonado”) appeals the

sentence imposed by the district court following his guilty-plea

conviction of illegal reentry into the United States following

deportation, a violation of 8 U.S.C. § 1326.    Maldonado

challenges the characterization of his prior Texas conviction for

possession of marijuana as a “drug trafficking” offense and an

aggravated felony and the concomitant 16-level increase in his

base offense level under U.S.S.G. § 2L1.2(b).    He also contends

that the notice and specificity requirements of due process are


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40202
                                 -2-

violated by designating his conviction for possession of

marijuana as “drug trafficking.”

     We have reviewed the record and the briefs of the parties

and find no plain error.    See United States v. Hinojosa-Lopez,

130 F.3d 691, 694 (5th Cir. 1997); United States v. Torrez, 40
F.3d 84, 86 (5th Cir. 1994); United States v. Pearson, 910 F.2d
221, 223 (5th Cir. 1991).

     AFFIRMED.